DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9, 10-15, 17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pamley et al. (US 2015/0355696, IDS Document).
Regarding Claim 1, Pamley discloses an over current isolation circuit (Figures 1-8), comprising: 
a control chip (comprising 340, Figure 3 for example); 
an input/output embedded controller (comprising 360, 362, Figure 3, Paragraph 57, “…a Super I/O 360 and a microcontroller 362, which may be an embedded microcontroller where the Super I/O 360 may be referred to as an embedded Super I/O (eSIO)”) communicatively coupled to the control chip (340 and 360, 362 communicatively coupled via 366, 354, 352, Figure 3, Paragraph 65); and 
an isolation circuit (comprising 385, Figure 3), controlled by the input/output embedded controller (385 controlled by 360, 362 via control line sw 388, Figure 3), to selectively to isolate the control chip from an over current event (when 385 is open, communication  via In-band 382-2 is open and thus to isolate 340 from an overcurrent event at ports 320, Figure 3, Paragraph 68, “…an eSIO may be configured to monitor system overtemperature, ……, port failure, hub overcurrent, port overcurrent”) on a user selected preference (Pamley discloses in Paragraph 61, the ability of an end user to enable and disable diagnostics, which includes failure/fault and describes in Paragraph 95, graphical user interface 792 shown in Figure 7) to selectively enable and disable the signal indicating occurrence of the over current event to the control chip (signal In-band 382-2 between switch 385 and PCH 340 is disabled when switch 385 is open and enabled when switch 385 is closed, 385 is controlled by 360 via control line 388 to open/close based on the overcurrent event, Paragraph 59, “….the Super I/O 360 is operatively coupled to a switch 385, which may operatively couple an information bus 386 to one or more of the ports 320… a switch control line (Sw) 388 may allow for switching the switch 385 to one or more states….. the switch control line (Sw) 388 may be controlled via one or more instructions executable via the microcontroller 362”, Paragraph 82, “….to detect an overcurrent condition on one or more USB ports and it transfer a signal as feedback to an embedded microcontroller of a Super I/O (e.g., eSIO); ... such that USB traffic from the host controller can no longer occur, via an embedded microcontroller in a Super I/O,…., Paragraphs 60, 61, 88-89, 101-102, Pamley discloses in Paragraph 61, the ability of an end user to enable and disable diagnostics, which includes failure/fault and describes in Paragraph 95, graphical user interface 792 shown in Figure 7).
Regarding Claim 2, Pamley discloses the over current isolation circuit of Claim 1, wherein the user selected preference to selectively enable and disable notification of the over current event to the control chip is provided in a graphical user interface presented to a user by a basic input/output system (BIOS) of a computing device associated with the over current detection circuit (Paragraph 61, “…an eSIO may include a BIOS communication channel to the sSIO (e.g., via LPC)…BIOS may pass housekeeping information to the eSIO, such as, for example, system VPD (model, serial number), real-time clock data to be used for diagnostic time-stamping, and the ability for an end user to enable/disable the diagnostics”, Figure 6, 792, Figure 7, Paragraph 95).
Regarding Claim 3, Pamley discloses the over current isolation circuit of Claim 1, wherein the input/output embedded controller is communicatively coupled to the control chip through a gate that selectively prevents and allows the signal indicating occurrence of the over current event to the control chip (360, 362 communicatively coupled to 340 via gate comprised in the isolation circuit 385, Figure 3).
Regarding Claim 5, Pamley discloses the over current isolation circuit of Claim 3, wherein the gate is placed on an over current signaling line electrically coupling a universal serial bus (USB) port to the control chip (switch 385 coupled to coupling ports 320 via In-band 382-2, Figure 3, Paragraph 104, “…a switch may allow for switching one of the USB ports for data transfers that bypass the hub”, Paragraph 105).
Regarding Claim 6, Pamley discloses the over current isolation circuit of Claim 1, wherein the control chip is a platform controller hub (Paragraph 57, “….system 300 includes one or more ports 320, memory 332, a PCH 340….”).
Regarding Claim 7, Pamley discloses a computing device (Figures 1-8), comprising: 
a platform controller hub (PCH) (comprising 340, Figure 3 for example); 
an input/output embedded controller (comprising 360, 362, Figure 3, Paragraph 57, “…a Super I/O 360 and a microcontroller 362, which may be an embedded microcontroller where the Super I/O 360 may be referred to as an embedded Super I/O (eSIO)”) communicatively coupled to the platform controller hub (340 and 360, 362 communicatively coupled via 366, 354, 352, Figure 3, Paragraph 65); 
at least one port (comprising 320, Figure 3) communicatively coupled to the PCH and input/output controller (320 coupled to 360, 362 via 320, 382 and to 340 via 382-1 and via 385, 382-2, Figure 3); and 
at least one gate (comprising 385, Figure 3) controlled by the input/output controller (385 controlled by 360, 362 via control line sw 388, Figure 3) that selectively enables and disables a signal of an over current event being detected by the PCH (when 385 is open, communication  via In-band 382-2 is open and thus to isolate 340 from an overcurrent event at ports 320, Figure 3, Paragraph 68, “…an eSIO may be configured to monitor system overtemperature, ……, port failure, hub overcurrent, port overcurrent”, Paragraph 59, “….the Super I/O 360 is operatively coupled to a switch 385, which may operatively couple an information bus 386 to one or more of the ports 320… a switch control line (Sw) 388 may allow for switching the switch 385 to one or more states….. the switch control line (Sw) 388 may be controlled via one or more instructions executable via the microcontroller 362”, Paragraph 82, “….to detect an overcurrent condition on one or more USB ports and ti transfer a signal as feedback to an embedded microcontroller of a Super I/O (e.g., eSIO); ... such that USB traffic from the host controller can no longer occur, via an embedded microcontroller in a Super I/O,…., Paragraphs 60, 61, 88-89, 95, 101-102).
Regarding Claim 9, Pamley discloses a computing device of claim 7, further comprising at least one load switch to detect the over current event at least one USB port (port’s associated hub meets the limitation of the load switch, Paragraph 28, “a hub may be designed to report overcurrent as either a port or a hub event”, Paragraph 26, “…polymeric positive temperature coefficient (PTC) and solid-state switches as examples that can be used for overcurrent limiting …”).
Regarding Claim 10, Pamley discloses a computing device of claim 7, wherein selectively enabling and disabling the signal of an over current event being detected by the PCH is a user selected preference (Paragraph 82, Paragraph 61, “…..the ability for an end user to enable/disable the diagnostics”).
Regarding Claim 11, Pamley discloses a computing device of claim 10, wherein the user selected preference is provided in a graphical user interface presented to a user by a basic input/output system (BIOS) of the computing device(Paragraph 61, “…an eSIO may include a BIOS communication channel to the sSIO (e.g., via LPC)…BIOS may pass housekeeping information to the eSIO, such as, for example, system VPD (model, serial number), real-time clock data to be used for diagnostic time-stamping, and the ability for an end user to enable/disable the diagnostics”).
Regarding Claim 12, Pamley discloses a computing device of claim 7, wherein disabling the signal of an over current event results in use of the USB port after the over current event as soon as the over current event is removed (Paragraphs 28-29).
Regarding Claim 13, Pamley discloses a method (Abstract, Figures 1-8) comprising: detecting an over current event on a port (port 320, Figure 3, Paragraph 68, “…an eSIO may be configured to monitor system overtemperature, ……, port failure, hub overcurrent, port overcurrent”, Paragraph 26, “….polymeric positive temperature coefficient (PTC) and solid-state switches as examples that can be used for overcurrent limiting …”); 
passing a signal representing the over current event from a load switch associated with the port to a gate (ports 320 coupled to a gate of switch 385, Figure 3, when 385 is open, communication  via In-band 382-2 is open and thus to isolate 340 from an overcurrent event at ports 320, Figure 3, Paragraph 68, “…an eSIO may be configured to monitor system overtemperature, ……, port failure, hub overcurrent, port overcurrent”, port’s associated hub meets the limitation of the load switch, Paragraph 28, “a hub may be designed to report overcurrent as either a port or a hub event”); and 
selectively enabling the transfer of the signal to a platform controller hub (PCH) (transferring signal to 340 via 382-1, 382-2, Figure 3).
Regarding Claim 14, Pamley discloses the method of claim 13, wherein 
enabling the transfer of the signal to the PCH is accomplished through placing a gate in a high input impedance state which allows the signal to be passed to the PCH (Paragraphs 29, 105, Paragraph 59, “a switch control line (Sw) 388 may allow for switching the switch 385 to one or more states such as a data transfer state for the bus 386 (e.g., an out-of-band data transfer state) or a data transfer state for the in-band bus 382-2 (e.g., an in-band data transfer state).  As an example, the switch control line (Sw) 388 may be controlled via one or more instructions executable via the microcontroller 362”).
Regarding Claim 15, Pamley discloses the method of claim 13, wherein 
disabling the transfer of the signal to the PCH is accomplished through placing a gate in a low input impedance state which prevents the signal to be passed to the PCH (Paragraphs 29, 105, Paragraph 59, “a switch control line (Sw) 388 may allow for switching the switch 385 to one or more states such as a data transfer state for the bus 386 (e.g., an out-of-band data transfer state) or a data transfer state for the in-band bus 382-2 (e.g., an in-band data transfer state).  As an example, the switch control line (Sw) 388 may be controlled via one or more instructions executable via the microcontroller 362”).
Regarding Claim 17, Pamley discloses the method of Claim 1, further comprising: a port (port 320, Figure 3); and a load switch through which the port draws power, wherein the load switch responds to an over current event at the port by sending the signal indicating the occurrence of the over current event to the control chip (), the signal indicating the occurrence of the over current event being enabled to reach the control chip depending on a state of the isolation circuit as controlled by the input/output embedded controller based on the user selected preference (Paragraph 61, “…an eSIO may include a BIOS communication channel to the sSIO (e.g., via LPC)…BIOS may pass housekeeping information to the eSIO, such as, for example, system VPD (model, serial number), real-time clock data to be used for diagnostic time-stamping, and the ability for an end user to enable/disable the diagnostics”).
Regarding Claim 19, Pamley discloses the method of claim 13, further comprising selectively disabling the transfer of the signal to a platform controller hub (PCH) in response to a user-selected preference indicating that the signal representing the over current event is to be disabled from reaching the PCH (360, 362 communicatively coupled to 340 via gate comprised in the isolation circuit, Figure 3(Paragraph 61, “…an eSIO may include a BIOS communication channel to the sSIO (e.g., via LPC)…BIOS may pass housekeeping information to the eSIO, such as, for example, system VPD (model, serial number), real-time clock data to be used for diagnostic time-stamping, and the ability for an end user to enable/disable the diagnostics”, Paragraphs 68, 95, 792, Figure 7).
Regarding Claim 20, Pamley discloses the method of claim 19, further comprising accepting the user-selected preference through a user interface of a Basic Input/Output System (BIOS) (Paragraph 61, “…an eSIO may include a BIOS communication channel to the sSIO (e.g., via LPC)…BIOS may pass housekeeping information to the eSIO, such as, for example, system VPD (model, serial number), real-time clock data to be used for diagnostic time-stamping, and the ability for an end user to enable/disable the diagnostics”, Paragraphs 68, 95, 792, Figure 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pamley et al. (US 2015/0355696, IDS Document) in view of Min et al. (US 2016/0224087, IDS Document).
Regarding Claim 4, Pamley does not specifically disclose the over current isolation circuit of claim 3, wherein the gate is one of a MOSFET, a bipolar junction transistor, or buffer integrated circuit. 
Min discloses a control chip coupled to a MOSFET gate to control power supply to the control chip (Figures 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the gate in the isolation circuit of Pamley as a MOSFET as taught by Min having the gate/control terminal to selectively control the signal/current flow in the circuit path of the switch.
Claim 8 basically recites the limitation of Claim 4, except that the computing device of Claim 7 is recited. Therefore, Claim 8 is rejected for the reasons as for Claim 4. 
Claims 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pamley et al. (US 2015/0355696, IDS Document) in view of Yu (US 2014/0327418).
Regarding Claim 16, Pamley discloses the over current isolation circuit of claim 3, wherein the input/output embedded controller includes a general-purpose input/output pin (comprising GPIO, Figure 2, Paragraphs 56, 116). Pamley does not specifically disclose the GPIO pin sets a gate potential voltage for the gate that determines whether the signal indicating occurrence of an over current event is enabled to pass the gate to the control chip. 
Yu discloses power controller circuit (Figure 1) comprising a controller (124, Figure 1) and a gate (comprising 112, Figure 1) that selectively controls the passage a sense current signal through the gate, wherein the gate potential of the transistor switch coupled to a gate sending a sense signal to a load switch, wherein a GPIO pin sets a gate potential voltage for the gate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the GPIO pin to set the gate voltage potential as taught by Yu, in the overcurrent isolation circuit of Pamley, to selectively set the gate potential and thus to selectively control passage of the overcurrent event to and from between the input/output embedded controller and the control chip of Pamley. 
Regarding Claim 18, Pamley does not specifically disclose the over current isolation circuit of Claim 3, further comprising a voltage source between the control chip and the gate to provide a voltage to the control chip regardless of whether the signal indicating occurrence of the over current event is enabled to reach to the control chip. 
Yu discloses power controller circuit (Figure 1) comprising a controller (124, Figure 1) and a gate (comprising 112, Figure 1) that selectively controls the passage a sense current signal through the gate, and a voltage source (Vdd, Figure 1) between the controller and the gate to provide a voltage to the controller (Vdd coupled to the line connecting the gate and the controller, Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the overcurrent isolation circuit of Pamley, a voltage source as taught by Yu to set the operating voltage for the controller.

Response to Arguments
Applicant's arguments filed on 12/15/2021 have been fully considered and is addressed in the current rejection above and further explained below.
The Applicant argues, on Pages 1-3 of the Pre-Appeal Brief, toward the limitations of Claim 1 referring to Paragraphs 26, 29 and Figure 5 of Pamley that the reference does not disclose the limitations of Claim 1.
In response, examiner respectfully notes that the office action relied upon Figure 3 of Pamley for the argued upon limitations, not Figure 5. It is respectfully noted that in Figure 5, PCH and eSIO are show in the components separate from HUB 530, and receiving signals from and transmitting signals to HUB 530 and the relied upon Figure 3 shows components including eSIO 360 and PCH 340 and communications between 360 and 340. Regarding Applicant’s arguments toward the teaching in Paragraph 26 of Pamley, examiner respectfully notes that the reference discloses solid state switches for limiting overcurrent events that occur in ports, “…polymeric positive temperature coefficient (PTC) and solid-state switches as examples that can be used for overcurrent limiting …”. 
Examiner respectfully notes that regarding argued upon isolation circuit Claim 1, Pamley discloses the switch element 385 selectively isolate the control the control chip from an overcurrent event and described in Paragraph 59, “….the Super I/O 360 is operatively coupled to a switch 385, which may operatively couple an information bus 386 to one or more of the ports 320… a switch control line (Sw) 388 may allow for switching the switch 385 to one or more states….. the switch control line (Sw) 388 may be controlled via one or more instructions executable via the microcontroller 362” and discloses the user selected preferences in Paragraph 82, “….to detect an overcurrent condition on one or more USB ports and ti transfer a signal as feedback to an embedded microcontroller of a Super I/O (e.g., eSIO); ... such that USB traffic from the host controller can no longer occur, via an embedded microcontroller in a Super I/O,….”. Please also see Pamley’s disclosure in Paragraph 68 regarding overcurrent events and monitoring such events in ports such 320 in Figure 3, “…an eSIO may be configured to monitor system overtemperature, ……, port failure, hub overcurrent, port overcurrent”.
Regarding Applicant’s arguments toward Claim 1 and Claim 2 limitations of user selected preferences to selectively disable and enable an overcurrent signal, examiner respectfully notes that Pamley discloses in Paragraph 61 ability of an end user to enable and disable diagnostics, which includes failure/fault and describes in Paragraph 95, graphical user interface 792 shown in Figure 7. 
Regarding Applicant’s arguments toward Claims 7, 13, 19, examiner respectfully notes that the current rejection is modified to address the argued upon limitations further similarly to Claim 1. Please see the response to arguments toward Claim 1 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheston et al. (2014/0208132) discloses a system (Figure 8) comprising an embedded controller and a control chip and user selectable communication; Zemke et al. (US 2006/0139002) discloses an overcurrent isolation circuit comprising a MOSFET gate to isolate the connected device/s in the circuitry in case of an overcurrent event; Wright (US 7,502,878) discloses in Figure 3A USM ports and associated HUB/switch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 4/11/2022